DETAILED ACTION
	This is an allowability notice in response to amendments filed 10/06/2021. Claims 1-10 and 12-19 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejection. The prior art of record teaches adjusting vehicle parameters for pets based on the presence of the pets (Kominami - US 6785595, Crocker - US 20200079322, Saban - US 20100302022, Soifer - US 20170158186) and Jurgenowski (US 20190337527) teaches changing vehicle parameters based on reaching a position. However, prior art was not found that teaches changing vehicle parameters based on the absence of a pet and reaching a final destination. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowable Subject Matter
	Claims 1-10 and 12-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664